Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153413                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  NEXTEER AUTOMOTIVE CORPORATION,                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                 SC: 153413
                                                                    COA: 324463
                                                                    Saginaw CC: 13-021401-CK
  MANDO AMERICA CORPORATION, TONY
  DODAK, THEODORE G. SEEGER, TOMY
  SEBASTIAN, CHRISTIAN ROSS, KEVIN
  ROSS, ABRAHAM GEBREGERIS,
  RAMAKRISHNAN RAJA
  VENKITASUBRAMONY, TROY STRIETER,
  JEREMY J. WARMBIER, and SCOTT
  WENDLING,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 11, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether a party asserting an express waiver of a right to arbitrate must
  demonstrate that it was prejudiced by the actions of the party asserting that right; and if
  not, (2) whether the case management order in this case constituted an express waiver of
  the right of the defendant, Mando America Corporation, to arbitrate. The parties should
  not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           s1026
                                                                               Clerk